Title: Enclosure D: [Statement of Subscriptions to the Loan], 25 January 1792
From: Nourse, Joseph,Treasury Department
To: 




States
Amount assumed by the Act
Amount Subscribed
Remaining unsubscribed to complete the amount assumed
Subscribed beyond the amount assumed
Estimated amount of the remaining debt of the State



Dollars   
Dollars Cts
Dollars Cts
Dollars Cts
Dollars Cts


New Hampshire
300,000
242,501.25
57,498.75

100,000.00 (a)


Massachusetts
4,000,000
4,447,013.81

477,013.81
1,838,540.66 (b)


Rhode Island
200,000
344,259.49

144,259.49
349,259.69 (c)


Connecticut
1,600,000
1,455,331.81
144,668.19

458,436.52 (a)


New York
1,200,000
1,028,238.75
171,761.25

195,639.79 (a)


New Jersey
800,000
599,703.56
200,296.44

207,647.78 (a)


Pennsylvania
2,200,000
675,101.33
1,524,898.67

500,000.00 (a)


Delaware
200,000
53,305.84
146,694.16

none


Maryland
800,000
299,225.40
500,744.60

430,000.00 (c)


Virginia
3,500,000
2,552,570.88
947,429.12

1,172,555.25 (d)


North Carolina
2,400,000
1,166,355.57
733,644.43

713,192.30 (e)


South Carolina
4,000,000
4,634,578.52

634,578.52
1,965,756.33 (b)


Georgia
300,000
300,000.00


400,000.00 (f)



21,500,000
18,328,186.21
4,427,665.61
1,255,851.82
8,331,028.32   



Notes
1. The sums marked (a) in the column of remaining debts, are inserted upon recent official communications.
2. Those marked (b) are founded upon official statements, some time since received, and reported to the House of Representatives, on the ninth of January 1790, adding interest for the subsequent period.
3. Those marked (c.) are founded on informal information, but such as is deemed substantially authentic and accurate.
The estimate for Rhode Island including a sum not ascertained, which has been cancelled in consequence of former laws of the State, enjoying the creditors to bring in their certificates, and receive payment in paper money, but has been revived by a late law of the State, directing the sums paid, to be liquidated, according to a certain scale, and deducted from the original amount.
4. That marked (d) is founded on a report of a committee of the 11th. November 1791 to the House of Delegates of Virginia, compared with a former return to the Treasury, and other information.
5. That marked (e) is founded upon a statement of the Comptroller of North Carolina, of 20th. May 1790.
6. That marked (f) is founded on a statement of the Treasurer of Georgia, of the 30th. of April 1790, compared with other information.
7. The sums, expressed in round numbers, is not meant to be understood as precisely accurate, but as very near the truth.
8. The foreign, as well as the domestic debt of the States, is included.

Treasury Department, January 25. 1792.
Alexander HamiltonSecretary of the Treasury
